Title: To Benjamin Franklin from James Jay, 18 April 1778
From: Jay, James
To: Franklin, Benjamin


Sir
Paris April 18. 1778
The Affair of the Officers last winter having nothing to do with our present business, I decline saying any thing on the subject, without however admitting that the representation you give of it is free of error.
Had you read what I said of implicit faith with a little more attention, you would have found it was applied to matters of judgment, not of Veracity: And surely you are too great a friend to the right of private judgment, to take it amiss that a person cannot acquiesce in your opinion.
But in another part of my letter you have adhered with rigid exactness to an unfortunate word, without considering the general import of the sentence. However, Sir, I frankly acknowlege the impropriety of it. I beg you will only substitute inadvertent expression for Insinuation; an alteration which I believe you will find to coincide better with the general sense of the paragraph; and then allow me to request you will give me the explanation I desired. I remain Sir Your Very humble Servant
James Jay
 
Addressed: To / The Honble: Benjn: Franklin Esqr: / Passy
Notation: James Jai Paris avril 18 1778
